966 F.2d 1444
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Otis Lynn SHORT, Plaintiff-Appellant,v.NORTH CAROLINA PRISONER LEGAL SERVICES, INC.;  MarvinSparrow;  Aaron J. Johnson;  James G. Martin,Defendants-Appellees.
No. 91-6617.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 20, 1992Decided:  June 22, 1992

Otis Lynn Short, Appellant Pro Se.
Before RUSSELL and WIDENER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Otis Lynn Short seeks to appeal the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Short v. North Carolina Prisoner Legal Servs., No. CA-91-370-CRT-BO (E.D.N.C. June 21, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED